Explanations of vote
Oral explanations of vote
(DE) Mr President, I voted in favour of the resolution and would especially like to thank Mr Brok for his efforts to achieve a broad consensus on it.
I believe that, vital though it is to dialogue with Russia, we must ensure that we do not become totally or predominantly dependent on Russia in terms of energy policy, because that seriously diminishes our potential to hold discussions. It should not be forgotten that Georgia's military response relates back to a long history of provocation from the separatist forces, which has recently become very intense, and that Russia used this self-defence measure as grounds for the invasion. Nevertheless, we should make it our utmost priority to achieve a peaceful solution to this conflict and I wish all those involved speedy success, so that Crimea, Latvia, Lithuania and Kazakhstan do not also go the way of South Ossetia.
(LT) European politicians are now breaking a long silence and are describing Russia's actions in Georgia as disproportionate. No, this is a case of the rights of Russians in other countries being protected by means of military aggression. Some EU countries that blocked the prospects of Georgia and Ukraine for joining NATO have enabled Russia to pursue its aggressive policy of annexing territories. Most EU countries are dependent on energy imports from Russia; they are afraid of the gas tap being turned off. This allows Russia to start dictating its conditions to the whole of the EU in a truly disproportionate way. I voted in favour of the resolution, although I feel that the position of both the Commission and Parliament with regard to future relations with Russia has not been defined clearly enough.
(SK) I believe that we should terminate the visa liberalisation agreement, withdraw the Russian 'peacemaking' units and replace them with international ones and, thirdly, break off discussions on partnership and cooperation with Russia. I also think that Europe should adopt a unified and clear stance on the situation in Georgia and not turn a blind eye to Russia's crude interference with the sovereignty and integrity of a neighbouring state.
Moscow broke international agreements when, at the beginning of August, its troops crossed the border into Georgia, a border which it had itself recognised in the past. Russian troops not only entered the territory of South Ossetia, but advanced further into the country itself.
I utterly condemn Russia's recognition of the declaration of independence of Abkhazia and South Ossetia. We must not forget that, while some celebrate independence, Georgia is mourning the innocent people who lost their lives and homes when the Russian troops invaded. I am convinced that Europe must bring pressure to bear and, as part of the international community, push for the territorial integrity of Georgia.
The Slovak Republic adhered to the principle of territorial integrity in the case of Kosovo and still does not recognise its separation from Serbia. In the same spirit, I do not recognise the independence of the Georgian regions and South Ossetia.
Mr President, as one of the authors of the motion for a resolution on the situation in Georgia, I voted in favour of Amendment 1, inviting the International Olympic Committee to seriously consider whether its decision to grant the 2014 Winter Olympic Games to Sochi is still valid in the light of recent events in the near vicinity of the future Olympic venues. It would be very irresponsible if the IOC endangered the lives of the Olympic athletes by holding the games in such an unpredictable region.
I need not remind you that, on 5 September 1972, 11 Olympic athletes were massacred in Munich. I was there as a doctor for the Soviet Olympic team, and I remember the impact of those tragic events on the Olympic spirit. Such events should never reoccur.
(DE) Mr President, I have a lot of respect for Mr Schulz, but his statement today was unacceptable. Early this morning, President Medvedev described the democratically elected President of Georgia, President Saakashvili, as a 'political corpse'. Even from a democratic perspective, that would be outrageous, but when you consider that Mr Medvedev represents a regime that had the predecessor to his predecessor, Zviad Gamsakhurdia, murdered, had the President of Chechnya murdered and has now had an Ingushetian civil rights activist murdered, then it almost amounts to a physical threat.
This is not about whether or not we like Mr Saakashvili; it is a case of an obligation to support the elected representative of the Georgian people, who have become the victim of an imperialistic act and on whom an attempt at strangulation is being made. Therefore, I believe it is vital that, following our resolution, which I welcome, we go a step further and station European peacekeeping troops in Georgia. We do not need a mandate from the United Nations or the Organisation for Security and Cooperation in Europe, as Georgia is a sovereign nation and has asked us for a European presence. We must also ensure that this country can survive and continue in peace, because having Russian troops as peacekeepers, as the UN and the OSCE have organised, is giving the arsonist the role of fire chief.
(PL) Mr President, this resolution on Georgia is important, and I voted in favour of it, although I feel that the European Union, which was faced with an important test as a result of events in Georgia, failed to pass that test. The main reason it failed, in my view, is because some very important German interests are involved here, particularly the interests of the German left wing and Chancellor Schröder. Mr Schulz expressed them here today in no uncertain terms.
The European Union must understand that the Baltic pipeline may be the cause of what effectively amounts to the blackmail of Lithuania, Latvia, Estonia, Poland and also Belarus. This pipeline must be got rid of, and the European Union, despite its declarations, must finally take a stance on a unified energy policy that has no place for the Baltic pipeline under any circumstances, even though this goes against certain German interests. The Germans must come to terms with the fact that they are either forging a united European Union and their declarations are genuine, or they are acting hypocritically and putting their own interests ahead of those of the EU.
(DE) Mr President, I voted in favour of the resolution, but with some heartache. The war between Russia and Georgia has highlighted differences in dealing with crises. Georgia has various unsolved problems, but Russia is behaving in the long-established tradition of semi-Asiatic dictators, with skulduggery, provocation and warlike brutality. This is a danger not only for Ukraine, but also for us.
Our strengths are human rights, democracy, the rule of law and the freedom we have all fought hard together to achieve - freedom from dependency and bondage. These values urgently require that we defend them through a common foreign and security policy.
Mr President, the British Conservative delegation supported the motion for a resolution on Georgia, which was a balanced one overall. However, we have objections to paragraph 19, which calls for a military ESDP mission in Georgia - although we would see nothing controversial in an EU civilian observer presence.
Similarly, paragraph 30, which claims that the Lisbon Treaty would help the EU's position with regard to managing this crisis, is, in our view, unfounded. We support a more robust common external energy security policy under the CFSP with regard to Russian oil and gas imports, but we do not see what difference the Lisbon Treaty would have made to managing this crisis. This is not about EU global weakness in foreign affairs, but about Russian bullying and revanchism in the South Caucasus.
(CS) I abstained, because the answer to the question 'is it true that the Georgians attacked a sleeping city with rocket launchers?' is 'yes'.
(FR) Mr President, we go along with the question Mr Lehne would like to ask the Commission. In fact, we think that the problems of contract law in Europe should respond to two key needs, which go hand in hand. The first is the need for clarity and simplicity, the second is for security. We are pleased that the rapporteur has taken account of the remarkable work done by the 'Société de legislation comparée', and we hope this work will be done with reference to our common heritage, Roman law. The rules of contractual autonomy, the rules on validity, defects of consent and publicity have been fixed in our civilisation since ancient times. It is to those we need to refer; to this common legal heritage of our civilisation.
We also hope that, for transactions to be secure, the unification of rules on conflict of laws should precede the unification of the substantive rules. Contracts entered into between people in different places, and particularly the difficult issue of the tentative offer, or pollicitation, and acceptance, the procedures, timings and proof can all be unified without necessarily having to unify the substantive rules of our different legislations.
(IT) Mr President, ladies and gentlemen, a few days ago on a small island near Sardinia, without violence and in the interests of environmental conservation, Sardinian separatists declared a new republic with the poetic, Polynesian-sounding name of the 'Republic of Maluventu'. I would like to point out that the President has already received the map inspired by the UN map and the sacrosanct principle of the self-determination of peoples. Europe has always stood side by side with anyone fighting for freedom by peaceful and democratic means. Long live the battle of the Sardinian people for self-determination!
(NL) Mr President, I voted against the García Pérez report in spite of my conviction that men and women are of course equal and must of course receive equal pay for equal work. We still forget far too often that gender equality is one of the definite achievements of today's Europe, of the European world, of the Western world, and that this principle is by no means established in some other parts of the world. We should never forget this.
That is only one aspect of this report, however. The report is also brimming with a great many other points with which I fundamentally disagree. One example is its support for the endless electoral quotas for women, as though women were helpless creatures unable to obtain posts themselves based on their own abilities. Another is the constant support for abortion: I ask myself what this is doing in this report.
It was for all these reasons and many others that I voted against the García Pérez report.
Mr President, for some bizarre reason I broke the trend of a lifetime in this Parliament today by not voting against a report by the Committee on Women's Rights and Gender Equality - I abstained.
In the past, I have constantly voted against these reports because they are normally full of complete rubbish. But, as a married father with two girls, I try to read every word of these reports and guess what they actually mean.
I have some concerns about the committee this stuff comes from - I do not really think we need a Women's Committee in this place when we have a Committee on Civil Liberties, Justice and Home Affairs.
There are some phrases in this report - the 'feminisation of poverty', for example - which mean absolutely nothing but sound great to the PC brigade that resides out there.
I do wonder what this committee would feel about, say, those who break the glass ceiling: for example, a mother of five, whose youngest child suffers from Down's syndrome, whose eldest daughter might be five months pregnant - as in the potential Vice-President of the United States, Sarah Palin? I think that committee would not like the fact that she has broken through the glass ceiling. But I abstained on this report.
(PL) Mr President, although I am a supporter of equal rights, I voted against the resolution on equality between women and men. This resolution incorporated some crypto-abortionist points and thus violates the principle of subsidiarity in this sphere. The fact that Amendment 2 - an amendment that removes these points - was rejected in the vote made it necessary to reject the entire resolution. It is a shame that the European Parliament can so frivolously violate the basic principles according to which the European Union functions.
(CS) Mr President, I voted against the ban on cloning. A ban on cloning is an attack on the freedom of scientific research and on the freedom of enterprise. Restricting these freedoms will not do the European Union any good, but will lead to a further drain of scientists to the United States of America and other countries around the world where there are no such bans. A ban on trade in such products will then lead to further trade disputes within the World Trade Organization. We do not want such developments.
The health and other risks of cloning must be properly assessed in accordance with the applicable processes and procedures and the results must be communicated to the public. The European Food Safety Authority carried out a scientific consultation on this subject in the first half of this year and the results of the consultation do not provide any reasons to ban cloning.
Mr President, I voted against the resolution on banning cloned animals in our food chain, due to the lack of scientific rigour underpinning our approach in Parliament. Whether it is a legislative vote, a resolution on a parliamentary question, or an own-initiative report, decisions taken by the European Parliament and plenary votes are seriously devalued if they do not stand up to peer-reviewed scientific scrutiny. The credibility and integrity of our work, therefore, is legitimately opened to question.
Mr President, I voted against the Svensson report, and I am grateful for the opportunity to say why.
My reasons are as follows. First, no consumer knows everything, nor does any legislator. That is why advertising is a vital part of commerce and trade. Second, each advertisement (unfortunately or fortunately) must be obtrusive, attractive, striking and eye-catching. This is the result of the fact that there are always at least a few producers selling the same product, and each of them wants to sell just its own product. Third, Ms Svensson's attempt is attentive to these principles and tries to improve market forces with artificial legislating steps, which will harm and distort natural market forces stemming from the supply and demand relationship. That is why I voted against.
(NL) Mr President, if I had to summarise my reasons for voting against the Svensson report, I could say quite simply that, in my opinion, this report is complete nonsense. It is the umpteenth report in which this House - which is after all officially deemed to defend the freedom of European citizens - has called for restriction of freedom and for censorship. Indeed, several provisions of the Svensson report, such as paragraph 14 on censorship, are straight out of Fahrenheit 451, a book portraying a world in which books are banned and critical thought suppressed.
I am very critical of this European Parliament in any case, but it does have to take care not to make itself a hopeless laughing stock and turn into a kind of clone of the Supreme Soviet.
(NL) Mr President, I should like to congratulate Mrs Svensson. Her report is one of the most patronising, interventionist, politically correct texts of this whole parliamentary term. She really does seem to be convinced that advertising and marketing are a big conspiracy to contribute, right from the first years of a child's socialisation, towards the gender discrimination which reinforces the perpetuation of lifelong inequalities between women and men. I am not making this up: the majority of that sentence was taken verbatim from Recital M of the text.
The report of course advocates more legislation and the establishment of bodies specifically concerned with monitoring compliance with all these new rules. I would say 'jobs for the boys', if that phrase were not so terribly 'gender insensitive'. Paragraph 14 of the text takes the biscuit, advocating the elimination of what it calls 'messages conveying gender stereotypes' from textbooks, toys, video games, the Internet and advertising. Censorship, in other words. I do not know whether the term 'textbooks' is also aimed at literature but, if that is the case, we can start straight away by burning works by Shakespeare in the street.
Mr President, I reverted to type for this report, and voted against. I would like to detail some of the reasons why.
I have a huge amount of respect for the rapporteur, Mrs Svensson, who has done a lot of work in this area and is one of the strongest female role models that this Parliament could put forward. However, certain points in the report - some of which were voted down - were almost beyond belief. There were the calls for the gender thought police in paragraph 9. There was the challenge to traditional gender roles in paragraph 13 and, in paragraph 14, something approaching a hatred of new images on the internet.
Male and female forms have always been used in advertising. The male forms tend to look better than mine and the female forms tend to look better, say, than some Members of this House. That is advertising for you. Even the European Commission - if you look at its website, or any of the publicity it drapes upon its buildings - uses images of men and women who are slightly better-looking than the average.
Written explanations of vote
in writing. - (SV) We have chosen to vote in favour of the report because its aim is global harmonisation of the classification, labelling and packaging of chemicals. This can contribute to safer handling of chemicals, which improves the environment and health.
However, we would have liked to see the labelling of chemicals in category five.
These chemicals are often found in the home and are a major cause of poisoning in children.
The opening at international level of the debate on chemical substances and the part they play in our lives dates back to 1980, first within the International Labour Organization and then within the United Nations, which adopted the GHS (Globally Harmonised System of Classification and Labelling of Chemicals) in December 2002, with a revision in 2005.
These decisions have had an impact at Community level with the adoption of several documents.
At this point in time, what we are dealing with is merely the proposal for a regulation on classification and labelling of substances and mixtures whereby the European Union aims to implement the international criteria agreed by the United Nations Economic and Social Council for the classification and labelling of hazardous substances and mixtures, also known as the Globally Harmonised System (GHS).
Using this system, the aim is to focus on protecting human health and the environment without hindering the movement of substances and mixtures, setting out classification and information criteria, including requirements for labelling and safety data sheets. This relates to upholding safety in the transport of hazardous goods and health and safety prevention for consumers, workers and the environment. We therefore voted in favour of these reports.
in writing. -(RO) Chemicals are produced and marketed globally and their risk is the same all over the world. Substances considered dangerous in one country may have a different regime in another country. There should be no different description of the same product in various countries.
In addition to the need for information, the main goal of GHS (Globally Harmonised System) is consumer protection. The new legislation in the field of classification, labelling and packaging of substances and mixtures shall offer increased protection to human health and the environment. I believe compromises have been reached, which contain good solutions for consumer health. The professional users of chemicals and worldwide consumers can benefit from global harmonisation.
Following the enforcement of this report, the protection of people using these dangerous substances shall increase and enterprises shall be more efficient, reducing the number of accidents. The use of these dangerous substances shall be safer and shall provide users with correct, complete and accurate information, ensuring better consumer protection.
in writing. - The Sartori reports deal with important matters of relevance to all our citizens. Chemicals are manufactured and traded on a global basis and their hazards remain the same wherever they are used; accordingly it is appropriate that the classification and labelling of hazardous substances be suitably harmonised. The package agreed today represents a sensible compromise reached between the political groups and the institutions and I was therefore able to support it.
The report legalises the production of hydrogen powered vehicles. This is one of the rare documents that takes a deliberate approach to the problem of alternative fuel for vehicles. It is particularly praiseworthy in so far as this is an entirely innovative technology that is totally harmless to the environment, as the combustion gases are water. I have no doubt that the document is inspired by the manufacturer of the vehicle used by Hans-Gert Pöttering, but I deliberately voted in favour of it.
The June Movement is evaluating fuel cells that use hydrogen as an energy carrier based on renewable energy such as solar, wind and wave power as a system for transport because it is a clean fuel, i.e. there is no particle pollution and at the same time the fuel can be produced using renewable energy. However, overall, hydrogen powered vehicles have a very low energy efficiency of 20% from source to wheel. This is far outperformed by electric vehicles running on computer-controlled lithium batteries, which have an energy efficiency level of 80-90%. At the same time, millions of batteries could solve the storage problem for renewable energy. Therefore, we would like to work towards the Commission taking steps towards promoting this alternative.
in writing. - This report allows for the bridging of the internal market gap for hydrogen vehicles, having in mind the imperatives of consumer protection.
It is urgent to include hydrogen vehicles in the EU type approval framework, thus fostering the research and development of this environmentally friendly technology throughout the whole of the internal market.
Moreover, technical specifications have been established to ensure the reliability and safety of hydrogen components and systems, as well as the clear identification of hydrogen powered vehicles through labelling, which would be important should an emergency arise.
in writing. - I voted in favour on the Weisgerber report. The potential of hydrogen as a clean form of power has long been recognised, and technologies in this area are constantly being improved. Nevertheless, hydrogen power can only be truly effective as a clean and green energy if the hydrogen comes from sustainable and, ideally, renewable sources, and this fact has been noted in the final report.
in writing. - (DE) I am voting in favour of Mrs Weisgerber's report on type-approval of hydrogen powered vehicles.
Fostering environmentally friendly alternative fuels in the EU is an important step that absolutely must be supported in these times. Hydrogen powered vehicles lend themselves to this purpose but they must guarantee a high level of safety and environmental protection. To ensure that this is so, unified conditions for type-approval in the European Union are urgently needed. Without EU-wide regulations on the classification of hydrogen powered vehicles there is a risk that the one-off permits issued by the Member States will distort competition and that enterprises will find that investing in hydrogen vehicles no longer pays off.
A unified type-approval system offers citizens the protection of an EU-wide directive and promotes an increase in the number of environmentally safe vehicles, which is very important.
in writing. - I welcome Anja Weisgerber's report on type-approval of hydrogen-powered motor vehicles. The report is a positive step in helping to stimulate the industry to intensify research and development efforts. Encouraging the entrance of hydrogen-powered vehicles into the internal market will contribute considerably to achieving Europe's climate change targets. I voted in favour of the report's recommendations.
in writing. - (DE) There is no doubt that hydrogen power is a technology with future potential, but it has by no means reached maturity. Not only are acquisition costs still too high to be financed, but the manufacture and storage of hydrogen is expensive. Furthermore, even if the cars themselves do not produce any harmful emissions, it is still not clear how the hydrogen is to be produced in a way that uses as little energy as possible and does not generate CO2.
In conclusion, we also do not yet know whether battery- or fuel-cell-powered vehicles will become the norm, but it is important in any case that we support alternative technologies in order to reduce our dependence on fossil fuels. Accordingly, I voted in favour of the Weisgerber report.
in writing. - I voted in favour of this report as this legislation will pave the way for full-scale production of these cars and provide European drivers with real alternatives in the near future. This new law will help boost the development of these vehicles while ensuring they are reliable and safe, and measures included in this report will ensure that the maximum environmental benefits from hydrogen-powered vehicles can be achieved.
in writing. - (RO) Building car engines based on hydrogen represents a guarantee for the development of ecological means of transport in the future and the protection of public health. In order to obtain environmental benefits related to the use of vehicles based on hydrogen, the latter should be produced sustainably, improving noise and air quality in advance.
This regulation will make sure that hydrogen-based systems are as safe as the conventional propulsion technologies, contributing to the stimulation of industry for building such type of vehicles. It is necessary to create an adequate framework in order to accelerate the placing on the market of vehicles with innovating propulsion technologies, so that the transportation industry would contribute significantly to a cleaner and safer future.
Taking into consideration the global problems caused by climate change and the lack of energy sources, the hydrogen vehicles should be promoted at international level, especially in the countries under development, as well as in the USA, in order to guarantee a better environmental protection against global warming.
For this reason, I voted in favour of this proposal for regulation, which represents a first step toward a cleaner Europe.
in writing. - Given the current and future problems affecting motor vehicle engines run on petroleum, it is clear that developments of alternatives are vital. The approval of specifics relating to this are a solid step forward. The relationship between aggregate consumption of oil through motor car use and that of increasing respiratory diseases, as well as concomitant rises in pollution, means that 'next-generation' vehicle design has to reflect this.
Clearly, the aspect of hydrogen generation through the use of electricity raises wider considerations, including how to locate the energy for the generation of the original electricity. However, this report helps to move the debate and the industry behind the car of the future and in the right direction.
Hydrogen is universally acknowledged as the environmentally 'cleanest' and most acceptable fuel, as its combustion in air or oxygen produces only water.
Despite the significant problems associated with storing hydrogen and putting it into a fuel tank, the ceaseless work being carried out by research centres all over the world indicates that this is the fuel of the future. As a fuel, hydrogen will provide us with an environmentally safe renewable energy source.
The introduction of EU type-approval criteria for hydrogen powered vehicles is essential to the proper functioning of a single market and to ensuring a high level of safety and protection of the natural environment.
I am voting in favour of this resolution in the hope that it will bring a swift and peaceful end to this tragic crisis. I think that two aspects need to be confirmed: on the one hand, the principle of the inviolability of the territorial integrity of the various states is unassailable, and on the other, the need should be underlined for absolute respect for the rights of the minorities concerned.
Evidently, following the events in Kosovo, the voice of the international community is undoubtedly weaker and far less credible, but diplomatic efforts must be stepped up to bring about a credible and concrete solution. However, while the world's governments are busy, we need to act urgently to tackle the growing humanitarian crisis linked with the presence of an increasing number of refugees. The European Union must set up a task force to relieve the suffering of hundreds of thousands of people who are in need.
I am in touch with the international liaison at UNICEF, who has confirmed the severity of the situation. I hope that the European Commission will play its part, as it has done in other situations.
The MEPs of the New Democracy (ND) party have decided to abstain from the final vote on the resolution on the situation in Georgia. This decision was taken because the final draft resolution, which was put to the vote, was worded in such a way that the sense of equilibrium present in the previous draft resolutions was removed.
in writing. - I will be voting in favour of this joint resolution because it is important that the Union send a strong message to Russia's leadership. Nevertheless, it fails to adequately criticise and apportion blame to the Georgian leadership's role in triggering the crisis. As far as I am concerned, under the current leadership, Georgia is definitely not on track to join NATO in the foreseeable future.
My second point is that this crisis reinforces and strengthens the requirement for a European common foreign and security policy. The sooner this element of the Lisbon Treaty is implemented, the better.
in writing. - (SV) The situation in Georgia and the position taken regarding it are foreign policy issues. The opinion of the June List is that neither the European Parliament nor any other EU institution should issue a statement on such matters because foreign policy is to be pursued at national level, not by the European Union.
Hardly surprisingly, the European Parliament is making the most of the opportunity to issue propaganda in favour of a stronger common foreign and security policy and, even worse, the implementation of the Lisbon Treaty. Here today we can already see that different Member States have different opinions on the question of Georgia. Thus it is not desirable for the EU to speak with a single voice because that voice will have to speak counter to the opinions of many Member States. The numerous references to NATO are also very problematic as there are countries which are members of the EU but not members of NATO.
The situation in Georgia is very serious, especially in view of all the civilian victims of the conflict. However, the EU should not pursue a foreign policy and therefore we have voted no to this resolution.
The resolution approved by the majority in Parliament, which we voted against, is part and parcel of the anti-Russian campaign of those using this course of action to try to cover up their own deep responsibility for the worsening international situation and to provide a pretext for dangerous new steps in the escalating confrontation.
Among other aspects, the resolution hides the fact that at the root of the current international situation and the situation in the Caucasus is the new arms race and the militarisation of international relations championed by the USA and NATO (with its offensive strategic concept and its enlargement to Russia's borders), the stationing of new US bases and missiles in Europe and the growing militarisation of this continent, the aggression against and dismembering of Yugoslavia and the recognition of the independence of the Serbian province of Kosovo outside international law, the attacks on and occupation of Afghanistan and Iraq, that is to say, imperialism (and inter-capitalist contradictions).
Some of those who are now calling for international law, territorial integrity, sovereignty and the independence of States to be respected are the very same people who championed and supported the aggression against Yugoslavia or Iraq. What hypocrisy!
The road to peace and safeguarding the future of humanity lies in respecting the principles laid down in Article 7(1), (2) and (3) of the Portuguese Constitution.
in writing. - I am satisfied that my own group's amendment was successful. We have asked that the Russian and Georgian authorities provide information as to the location of cluster bombs dropped during hostilities, so as to hasten de-mining activities.
Parliament has condemned the use of force and believes that conflicts in the Caucasus cannot be solved by violence; the speedy clear-up of mines will prevent future casualties of civilians.
I voted in favour of Amendments 2 and 5, as in my opinion Russia is making a claim to restore the territorial boundaries of the former Soviet Union by employing various means. By its actions in Georgia, Russia has once again demonstrated its readiness to invade and occupy the territory of a sovereign state under the pretence of defending the rights of its citizens. To my mind, in its resolution the EU must clearly show the gratuitousness of Russia's expansionist plans, especially regarding the Baltic countries.
In voting against clause 2 of paragraph 27 I would like to say that the EU cannot and has no right to decide whether Georgia is still in the process of joining NATO. We are only able to state the fact that on 3 March 2008 NATO confirmed the possibility of Georgia joining this organisation; however, it is up to the sovereign state of Georgia to make the decision.
Ladies and gentlemen, I voted in favour of the resolution on the situation in Georgia. I did so not because this is an ideal resolution; there is no doubt in my mind that our resolution could be better. I wavered on whether to support the draft resolution.
My doubts were stirred up by Mr Schulz just before the vote. He expressed his regret that the resolution failed to criticise the Georgian President. This remarkable statement convinced me that the resolution could have been a lot worse and could have been wrecked by the pro-Russian lobby in the European Parliament. In what he said, Mr Schulz underestimated Parliament's unity over the crisis in the Caucasus. It is now clear that it would have been better if the European Parliament had held an extraordinary session earlier on the subject of Georgia. It is a shame that we did not present our position during a Council sitting. It is a shame that we did not put forward our prescriptions and our views before the leaders of the Member States got together.
in writing. - Mr President, by taking an unequivocal position against Russia and engaging Europe in the resolution of the conflict, the European Council and a majority in Parliament are launching a process as dangerous as the one which plunged the continent into the First World War.
This process is the result of the ill-prepared enlargements to the East, which bring us closer to the conflict zones of the Balkans and the Caucasus. What then will the consequences of Turkey's membership be, which borders Iraq and Iran? Furthermore, by recognising the independence of the Serbian province of Kosovo, our governments have opened a Pandora's box, challenging the territorial integrity not only of Georgia, but of most of the European countries, both East and West.
If, as the Socialists, Liberals, PPE and Verts would like, Georgia became a member of NATO and joined a European Union governed by the Treaty of Lisbon, our nations would enter into conflict with Russia.
The Europe of Brussels signifies war. More than ever, faced with a more powerful China and the Islamist threat, it is time to build another Europe, the Europe of sovereign states, united with Russia through the bonds of civilisation constituted by our Greek and Christian heritage.
in writing. - I welcome the swift action taken by the French presidency in working towards a solution to the conflict between Georgia and Russia. While criticism could be aimed at Tbilisi's military engagement in South Ossetia, the retaliatory action taken by Moscow is both disproportionate and a clear violation of Georgia's territorial integrity. I would call on the European Parliament to send a clear message to the Russian executive that its actions are unacceptable. I therefore voted in favour of the resolution.
There is every reason to provide humanitarian aid to the people of Georgia and also to condemn military intervention in the region not in dispute and the use of cluster bombs by Russia. The aspects of this resolution I reject are its taking sides with Georgia and its attempt to punish and isolate Russia and surround it by NATO for recognising the independence of Abkhazia and South Ossetia.
A great many of today's European countries were created by in effect breaking away from another country, issuing a unilateral declaration of independence and ultimately gaining recognition from other countries. Most European countries came into being after 1830, particularly in waves after 1918 and 1991. Kosovo has been the most recent example. There is absolutely no reason to declare Kosovo's genesis exceptional, or to pretend this will be the last time a new country is created.
It is never the last time. As long as there are regions where the majority of inhabitants consider the ruling government useless or even threatening, perceiving it as foreign domination, new countries will continue to form. Let us acknowledge that the inhabitants of Abkhazia and South Ossetia do not wish to be subordinate to Georgia.
in writing. - (DE) Russia is important to the EU not only as a supplier of energy but also as a counterbalance to America's drive for world domination. For these reasons, but also to avoid jeopardising its credibility, it is important for the EU to play a neutral role as a mediator between Georgia and Russia.
There are very large Russian populations in many states of the former Soviet Union, such as Ukraine. That makes it easy to understand why the Kremlin feels it has a particular responsibility to these Russian people groups. The EU could help to negotiate a solution that would be acceptable to all parties and, for example, speak up for generous ethnic minority rights for Russians in the post-Soviet era, which would fit in with the European Union's oft-quoted human rights goals. With this in mind, then, I favour the position worked out at the special summit and am against the 'vassals' attitude towards the United States in this report, which is why I voted against it.
The joint resolution upholds EU policy, which is exploiting the crisis in the Caucasus. This is an attempt to step up the EU's intervention and presence in this key region. Masquerading as a peacemaker, it is proposing a series of measures to facilitate its consolidation and intervention in the Caucasus. The resolution is provocative because it does not condemn the brutal attack by the Euro-NATO government of Georgia and the murder of thousands of civilians. On the contrary, it offers every possible support to Georgia's policy and its accession to NATO. The condemnation of the breakaway move by South Ossetia and Abkhazia is laughable hypocrisy, to say the least, in the light of the dismemberment of Yugoslavia and the recent EU decision on Kosovo.
Amid the web of conflict and rivalry between the EU, the United States and Russia, the European Parliament's resolution is almost identical to the US policy because it takes a one-sided stance against Russia in order to gain a better negotiating position for a share of Eurasia's markets and wealth-generating resources.
The aggravation of the conflict and rivalry by the imperialists and Russia's attempt to enhance its position in the imperialist pyramid create new dangers for the peoples of the Caucasus and the wider area. The people's answer can and must be to join in the anti-imperialist struggle.
I have voted, as did all the Confederal Group of the European United Left/Nordic Green Left as one, against the resolution on the situation in the Caucasus, because it views the crisis through the distorting lens of pro-Bush policy and expediency. The worst and most provocative aspect of the resolution is the fact that it avoids the slightest criticism of the opportunistic course of action taken by Georgian Prime Minister Saakashvili, who sparked off the crisis so as not to displease his American protectors. The position taken by the majority in the European Parliament directly opposes that held by the same political forces six months ago on the Kosovo issue.
Stability in the Caucasus region cannot be achieved through a policy of playing second fiddle to the United States, which turns a blind eye to the true state of affairs and itself pursues a policy of double standards.
in writing. - I have voted in favour of Amendment 2 because I consider it inadmissible that borders could be changed under the pretext of 'care' for the minorities in neighbouring countries. I also voted for mentioning that Georgia was promised NATO membership at the Bucharest Summit and that she is on right track for the following reasons:
a. It is true: Georgia was assured that she would become a NATO member and that is officially inscribed in the Final Communiqué of the Bucharest NATO summit,
b. At least one important European leader has said - in the context of the recent war with Russia - that Georgia's vocation for NATO would be fulfilled,
c. The EU is bound to guarantee Georgia's security, independence and territorial integrity by virtue of the Partnership Agreement concluded by the EU with Georgia within the European Neighbourhood Policy and since it cannot do it - because it is not structured for that - it means that the only institution which can do so is NATO, of which the majority of the EU countries are also members.
in writing. - (FR) Though not perfect, the resolution adopted by the European Parliament deserves to be supported in that it confirms the unity demonstrated by Europe on the resolution of the situation in Georgia.
This complex crisis proves how urgent it is for the EU to develop a proper regional strategy towards the Caucasus and Russia. Consequently, the EU would be well advised to put forward the idea of holding an international conference like the Helsinki Conference, which gave birth to the OSCE in 1975.
For the time being, it is necessary to stop the justified report concerning the negotiations on strengthening the partnership between the EU and Russia from failing to mention the need to construct a balanced dialogue with the country encompassing all issues of common interest, including democratic values and the energy dimension.
In this regard, it is a pity that the European Parliament is not making a clearer call for a review of our energy strategy which, in addition to the announced diversification of our sources of supply, should also provide for the development of renewable energies and of energy saving.
I abstained from voting on the European Parliament resolution on the events in South Ossetia and Abkhazia since the Parliament took a one-sided, unbalanced position towards Kosovo's unilateral declaration of independence from a normalised, democratised Serbia.
Parliament did not consider it appropriate to take a similar resolution on Kosovo in the name of the same principles of respect for international law and integrity of national borders that it is invoking today to denounce recognition of the independence of Ossetia and Abkhazia by Moscow. We all know why: we did not want to criticise the countries of the West - which were quick to recognise the unilateral and illegal declaration of independence by Kosovo - for the things for which we are today quite rightly criticising Russia.
Although the Georgian government's military initiatives, like those of Russia, should be firmly condemned and should make way for a diplomatic settlement and international mediation, the European Union cannot allow itself to apply double standards to the many 'frozen conflicts' of the aftermath of the Cold War.
Nothing would be worse for the security of our continent than for the European Union to confuse alliances and allegiance to the 'crime-inducing' politics of the Bush government in this part of the world, as it has in other parts.
in writing. - While the resolution expresses many views that I can support - in particular, the approach to the final status of South Ossetia and Abkhazia, and the call for Russian troops to be withdrawn from Georgia proper - it also contains many unhelpful elements.
The EU could play a useful role in providing civil observers and monitors and in humanitarian assistance. However, it should not seek to exploit the Georgia crisis for its own ends by calling for a strengthening of EU defence and security policy, by putting monitors under an ESDP rubric, or by endorsing the rejected Treaty of Lisbon. Furthermore, it was disappointing that the phrase 'Georgia is still on track eventually to join the (NATO) Alliance' was removed in the vote. I therefore abstained on this resolution.
in writing. - The European Parliamentary Labour Party welcomes this resolution, which shows strong and clear unity between EU Member States in the Council and the European Parliament on this vital issue. We mourn the tragic loss of life in this conflict and condemn the violent actions of both sides. We support moves towards supporting a lasting peace, the provision of humanitarian aid to victims and reconstruction efforts.
We voted to abstain on the second part of Paragraph 27, as we are clear that this is a resolution aimed at resolving the situation in Georgia. To discuss the future membership of an external organisation such as NATO would only distract from this important focus.
We wholeheartedly support the resolution's call to ensure a lasting resolution to the conflict on the basis of the EU-brokered six-point agreement, and we call on Russia to act decisively to meet the agreed conditions of this ceasefire plan, thus allowing for the resumption of negotiations on the EU-Russia Partnership Agreement.
in writing. - (CS) I abstained from voting on the European Parliament's resolution on the situation in Georgia, not because I would be casting doubt on the legitimacy of the Georgian stance but, on the contrary, because I would have been approving the improper and aggressive steps taken by Russia. As has often been the case recently, some Eurofederalist Members have once more misused the conflict in Georgia and the associated resolution to call for the early ratification of the Lisbon Treaty. It was this improper behaviour that caused me to abstain.
in writing. - The Extraordinary European Council of September 1 demonstrated and affirmed the unity of the EU, which represents progress compared to 2003, when the situation in Iraq created questions regarding EU unity.
Europe must continue to express its solidarity and determination concerning Russian compliance with international laws and standards. The resolution that we voted for today emphasises that the partnership between Europe and Russia must be based on mutual respect for the fundamental rules of European cooperation.
Russia continues to violate certain conditions of the cease-fire agreements, behaviour that must be met with unified political and economic pressure to encourage Russia to completely withdraw all troops from Georgian territory and reduce their military presence in South Ossetia and Abkhazia.
It is critical that immediate action is taken to ensure the continued delivery of assistance to displaced victims of this conflict. These troubling events perpetrated by Russia should be met with unified European resolve. In order to protect against future challenges of this nature, Europe must find alternative energy sources and strengthen the European Security and Defence Policy as set out in the Treaty of Lisbon.
in writing. - I voted in favour of the resolution from the Legal Affairs committee. The Common Frame of Reference will be an important legal development, and we as yet do not know what form it will take. It is vital that this Parliament and stakeholders in all countries and legal systems are fully informed of all future developments.
in writing. - Despite the complex title this report concerns a complaint in 2001 of maladministration by the Commission in relation to the German Government's failure to properly implement the Working Time Directive. The case was referred to the European Parliament by way of a special report from the European Ombudsman.
Referring a special report to the European Parliament is the last substantive step the Ombudsman may take in seeking a satisfactory response on behalf of a citizen. My report, on behalf of the Committee on Petitions, endorses the Ombudsman's conclusion that the failure of the Commission to deal with the petitioner's complaint for almost eight years constitutes an instance of maladministration.
The report does not address the content of the Working Time Directive itself and therefore an amendment which sought to raise the content of the Directive was opposed as irrelevant to this report.
The report on the Commission's refusal to examine a German doctor's complaint regarding violation of labour legislation on working hours by the German State highlights the EU's class-ridden nature. The Commission reacts with lightning speed when the interests of capital are at stake; it forces Member States to comply with Community law, but when workers complain of violation of their rights, the Commission disregards their complaints.
The Commission's provocative position is a natural consequence of the EU's anti-popular policy, which promotes a return to mediaeval employment conditions for the working class in order to safeguard the profitability of the European monopolies. In this context, the Council of Employment Ministers last July adopted an amendment to the EU Working Time Directive. This anti-labour travesty divides the concept of working time into active and inactive time - the latter is not considered to be paid working time - and gives employers the right to employ their workers for up to 13 hours a day, 65 hours a week, while paying them nothing whatsoever in overtime.
The rights of the working class and employees are not secured by complaining to the Commission, but by rallying and intensifying the class struggle against capital and the EU to overturn this policy.
in writing. - (SV) The June List considers that working hours should be regulated at national level. This report should therefore not be dealt with in the European Parliament, even if it formally addresses the Commission's treatment of a case of infringement.
The principle of subsidiarity, which is praised on every conceivable ceremonial occasion, is fundamental here. When the majority of the European Parliament gets into the details, it is exactly the opposite; nothing can in fact be left to the Member States. The Working Time Directive is in itself a clear infringement of the principle of subsidiarity. Countries have different business structures. Some have heavy processing industries, others have light industry, others again have a great deal of tourism and seasonal industries, and the public sector is structured in different ways. It is therefore entirely inappropriate to attempt to regulate the working hours of the whole of the EU, nor is there any reason to do so. Those who argue in favour of this say that we will otherwise have problems with social dumping in the EU. This is an extremely severe accusation against the countries which we have accepted as members of the EU, which all fulfil the Copenhagen criteria and which are all states governed by law with a free right to unionise.
This report is yet another attempt by the EU to interfere in the working hours issue which is the responsibility of the Member States. We have voted no, with reference to the principle of subsidiarity.
in writing. - I was able to support the De Rossa report and hope that the Commission fully takes on board the Ombudsman's recommendations in relation to the rule of law and the principle of good administration.
in writing. - I and my British Conservative colleagues are fully supportive of the principle of equality of opportunity between women and men. We agree with some aspects of this report such as: the need to make greater progress on dealing with the pay gap between women and men; the promotion of entrepreneurship among women; the importance of policies at national level that seeks to promote an improving work-life balance. As our Shadow Minister for Women has said: "A Conservative approach to gender equality will be based upon a belief in equality of opportunity and equitable legal, commercial, social and political treatment".
However, we are concerned by certain aspects of the report such as: the call for new legal bases in EU law and the request for a decision on the "full communitarisation of policies". Also, we cannot support the creation of a costly "European Institute for Gender Equality" as set out in the report; such matters must be for individual Member States to pursue.
For these reasons, we have decided to abstain on this report.
in writing. - (FR) I voted in favour of the European Parliament resolution based on the report by my Spanish fellow Member Mrs García Pérez on equality between men and women. More than ever we need to attend to the double dimension of the subject: on the one hand, ensuring equality in all policy areas (gender mainstreaming) and, on the other hand, introducing targeted measures to curb discrimination against women, including awareness-raising campaigns, the exchange of best practice, dialogue with citizens and public-private partnership initiatives. All subjects are important: unequal pay, participation in decision-making, particularly public decisions, the reconciliation of private and professional life, and violence against women. Gender equality is an important cause, for which much has already been done, but it must receive the full attention of the humanist political forces for progress and must be debated everywhere, including in intercultural dialogue.
in writing. - (FR) There are sometimes fortunate, perhaps even amusing, coincidences. Indeed, we are taking the opportunity given to us by this annual report on equality between men and women, coming at the same time as the French Presidency of the European Union, to highlight a marginal but entertaining point which is at worst a lack of tact and at best a perfect application of the principle of equality between women and men, which means not discriminating between them.
A few days ago, on the occasion of the start of Mr Sarkozy's Presidency, which received such a lot of media attention, MEPs were given gifts. In the free document wallet, notably there was a tie.
Of the 785 MEPs, nearly a third are women. Were they not entitled to a small personalised gift too, or are we supposed to conclude from this that women also have to wear ties?
It still seems to be the case that, when big debates are taking place on the role and position of women in political life, boorish behaviour very often still gets the better of courteousness.
We cannot vote in favour of the Report on Equality between women and men - 2008, because it is trying to persuade women that settling for flexible labour relations and the reduction and commercialisation of whatever social benefits remain for the working-class family is a necessary evil, so that women will adapt to the EU policy of reconciliation of family obligations and professional engagements.
The valid findings on the pay gap between men and women are not being addressed, let alone eliminated; instead, there are mere exhortations or the instituting of an International Equal Pay Day. The measures proposed to combat gender stereotypes and for equal representation in decision-making, elimination of every kind of gender-based violence, etc. are a move in the right direction but will remain wishful thinking as long as the root cause responsible for these conditions and maintaining them remains, namely the capitalist system, which generates and aggravates discrimination and inequality.
True equality requires a struggle for a change in the balance of power. Such a policy favours the workers and abolition of the EU strategy. There should also be a fight against the profiteering of capital and the unaccountability of employers. No measure will be effective unless the popular movement in each country is strengthened and targets are set for substantial change, right up to the level where power is exercised.
I voted in favour of the report by Mrs García Pérez on 'Equality between women and men - 2008' as I consider that reducing the disparities between women and men is fundamental to establishing a fairer society as well as being a determining factor for the European Union's economic growth, prosperity and competitiveness.
I should like to reiterate the rapporteur's proposal, which seeks to strengthen European gender equality legislation. Despite the actions that have been carried out in this area, there has not been significant progress at European level, in particular with regard to the pay gap between women and men, the participation of women in decision making, combating violence against women, access to education and lifelong learning or even in reconciling professional, family and personal life.
However, I regret that Amendment 1 has been approved, thereby removing the important reference to the need for the Commission and the Council to create a clear legal basis for combating all forms of violence against women.
This report underlines important aspects concerning the types of discrimination that persist in society, focusing especially on the area of work, pay, poverty, pensions and reforms. It also broaches the issues of violence against and trafficking of women, the issues of education and training, lack of social facilities and access to services for the care of children and dependants and promoting women's sexual and reproductive health.
However, there are still some contradictions, as is the case with the actions proposed in the field of employment, where a proposal we put forward was rejected despite another having been approved that safeguards important aspects for women. I am referring to the following proposal that is now part of the EP's final resolution: '...calls upon the Member States to take effective action designed to enforce the rules on welfare and employment and to make jobs which respect the rights of employees available in the various activity sectors, thereby ensuring that workers (in particular women) earn decent wages and are entitled to health and safety at work, to social protection and to trade-union freedom, as a contribution to eliminating discrimination between men and women at work'.
Hence our vote in favour, although we regret that other positive proposals were rejected.
in writing. - (SV) The June List strongly distances itself from all forms of discrimination. The EU is a union of values, and the Member States must treat all groups in society in a fair and equal manner.
However, the report contains a proposal from which we strongly distance ourselves, namely that the European Parliament is to call on the Commission and Council to take a decision on the full communitarisation of policies on immigration and asylum. These issues must be taken care of by the respective Member State.
In general the report contains many views as to how equality is to be achieved. The measures proposed include labour market policy measures, information campaigns, dialogue with citizens, quotas, closing the pay gap, measures to combat the segregation of work in the education sector, and improvements to maternity facilities for self-employed women. The report also welcomes the establishment of the European Institute for Gender Equality and calls on the Community institutions and the Member States to introduce an International Equal Pay Day.
Equality between men and women must be a goal for all Member States. The political measures used to achieve these goals must, however, be determined at national level. The international coordination which is desirable should take place at global level, preferably within the UN. We have therefore chosen to vote no to this report.
in writing. - In general, I am very supportive of most of what is in this report. However, I have a problem with Paragraph 9. I believe that the text of Paragraph 9 should be qualified by stating the need to respect national legislative processes when considering the issue of abortion.
Ireland has a protocol to the Treaty of Maastricht on this issue and furthermore the area of abortion is not an EU competence. It is up to each Member State to make its own legislation in this area and Parliament must therefore respect the principle of subsidiarity. Unfortunately, the text is not clear on this matter.
in writing. - The García Perez report deals with many important issues relating to gender equality, social justice and fundamental rights. One issue which is of increasing concern across Europe is that of human trafficking, which involves victims from both within and outside the EU. Combating serious organised crime of this nature requires a cross-border and multi-agency approach, and it is clear that the EU has a key role to play in this area.
in writing. - While progress has been made on the issue of gender equality in Europe, we are far from full parity. The report highlights various areas that require the Commission's attention, such as job quality and the need for better instruments to tackle violence against women. I would also support the call for Member States to urgently ratify the Council of Europe Convention on Action against Trafficking in Human Beings. I voted in support of Iratxe García Pérez's report 'Equality between women and men - 2008'.
in writing. - I welcome the report on Equality between women and men - 2008, and support much of its contents.
However, I abstained in the final vote because amendment 2 was rejected. In my view, the wording of that amendment was better than the original paragraph.
in writing. - I voted for this report which aims to tackle gender inequality. It is clear that women do not have the same opportunities as men to progress in their career. Working mothers will never be able to balance family and professional life without stronger parental rights for both men and women.
This is why I fully support the calls for increasing the duration of parental leave, and in particular increasing the incentives for fathers to take parental leave, and flexible working conditions. It is only with these kinds of rights that we will be able to tackle gender inequality. Women will never gain true equality until men take their fair share of responsibility for childcare and running the home, just as my fantastic husband does. He cooks, he shops, but he's not so good at making the bed!
in writing. - (RO) As a Shadow-Rapporteur from the PSE group in the Committee on Employment and Social Affairs, I voted for this report because I consider it very important as regards the proposals for ensuring equal treatment of women and men with regard to the labour market. In this context, I would like to emphasize the importance of item 42 in the report, which requests the Commission and the Member States to establish a set of feasible, comparable and available quality and quantity indicators, as well as gender statistics, to be used for monitoring the enforcement of Lisbon Strategy for economic growth and employment.
Taking into account that one of the decisive factors for increasing employment is the reconciliation of professional and family life, I would like to also mention item 34, which requests the Commission to unify and disperse best practices regarding the balance between the professional and private life.
in writing. - (FR) The European Parliament must think that its Members are suffering from Alzheimer's disease! Every year, at about the same time, two different reports appear: one on human rights in the EU and the other on equality between men and women.
Though the content of the first can vary slightly from one year to the next, quite clearly the same is not true of the second.
To believe this, all you need to do is read the previous ones: the Kauppi report in 2007 or the Estrela report in 2006 on equality between men and women. They list the same challenges to be met, report the existence of the same inequalities and make the same recommendations. Do we conclude that there has been no change? No, because progress has been made with employment and with the participation of women in decision-making at local, national and European level.
It is just that we Eurocrats, spurred on by the women's lobbies - and I am thinking particularly of the powerful European Women's Lobby - are not satisfied with the progress; they want and are advocating even greater equality, even greater similarity between women and men, to the point of absurdity.
Do we have to go along with this forced equality obtained through compulsory, discriminatory and minority-focused quotas?
I do not believe so. The battle of the sexes does not have to take place.
in writing. - (SV) Mrs García Pérez's report on equality between women and men - 2008 was essentially good. It included a great deal which is important, not least the opportunity for women (and men!) to combine work with family life and the importance of generous parental allowances.
I would have been able to live with a certain amount of hot air and repetition. What was more difficult was paragraph 4, which seeks to create a clear legal basis at EU level for combating 'all forms of violence against women'. There is nothing wrong with this ambition and, had it concerned human trafficking, which crosses borders, there would not have been any problem. However, here the aim is 'the full communitarisation of policies' in an area which is primarily a national matter, and that is more worrying.
The reason why I finally abstained, however, was the second sentence of paragraph 6, which encourages the use of quotas. This is something which I would rather not see at national level, and absolutely not introduced as a diktat from Brussels.
in writing. - I and my British Conservative colleagues are fully supportive of the principle of equality of opportunity between women and men. We support the fundamental principle as outlined in paragraph 1 of the report: 'Emphasises the importance of giving women and men the same opportunities to develop as individuals regardless of gender'.
However, we believe that this report is overly-prescriptive and heavy-handed in its approach and conclusions. We do not believe the EU should have greater powers in this area. Such matters are for individual Member States to decide upon.
We reject the approach as outlined in Recital I which states: 'whereas gender stereotyping in advertising thus echoes the unequal distribution of gender power'. Such statements do not advance a healthy debate on equality. Likewise, we cannot support the thinking behind, inter alia, recitals F and G. The calls for 'zero tolerance' mentioned in the report are too vague and could lead to bad legislation if followed through.
For these reasons, we have decided to vote against this report.
I voted in favour of Mrs Svensson's report on how marketing and advertising affect equality between women and men, as I agree with the need to develop a 'Code of Conduct' for advertising that is applicable in all Member States and that guarantees respect for the principle of equality between men and women and combats the use of gender stereotypes.
I believe that advertising and marketing communications are dangerous vehicles of gender stereotyping and give rise to restrictions on freedom, both for women and men, in their various dimensions and roles throughout their lives, having a negative impact on their role in society.
This report by Swedish MEP, Mrs Svensson, of our Confederal Group of the European United Left/Nordic Green Left, has enabled us to take a broadly positive stance on how marketing and advertising affect equality between women and men.
As the rapporteur mentions, the very purpose of advertising is to influence each and every one of us - women and men alike. Indeed, the choices we make throughout our lives are influenced by a whole range of factors, including the social class to which we belong, our gender, the images and concepts of gender and gender roles that are ever present around us through education, the media and advertising.
For this reason, it is important to continue to combat the gender stereotypes that persist in our societies, despite various Community programmes to promote gender equality.
As mentioned in the report, the school system has a fundamental role to play in developing children's critical faculties with regard to images and the media in general, in order to prevent the disastrous effects of the recurrence of gender stereotypes in marketing and advertising.
Yet positive actions to promote best practice in advertising are also needed, examples of which are put forward in the EP resolution that has now been approved.
in writing. - (RO) I decided that abstention is the position that expresses in the best way the heterogeneous content of the report. More clearly, we are discussing a real problem which has been answered, in my opinion, under inadequate terms. It is not enough to state that "gender stereotypes must be eliminated”.
I do not believe that it is a question of "providing rewards to mass-media and publicity experts for compliance with gender equality”, as certain articles in the report advise (art. 9, 27), but we should rather draft precise Community regulations and programmes that would make such rewards useless. Since the various forms of publicity marking the daily life are realities with deep and immediate social-cultural impact, this activity needs a unified and coherent legislative framework.
For this reason, a descriptive set of references to such a current and important matter (as the Britt-Svensson report) has not managed to plead with convincing arguments and determine a favourable vote and has not answered in a clear and applied manner to the solutions considered.
in writing. - I believe that advertising is a powerful tool shaping identity, values, beliefs and attitudes and has an undeniable impact on public behaviour. On the other hand, uncontrollable advertising can have adverse affects on the self-esteem of women - in the case of sexual services advertisements in newspapers - and particularly teenagers and those susceptible to eating disorders.
We must ensure the protection of our children from damaging influences and, in this regard, the role of schools and education must not be underestimated. I also support the proposal that the Commission and the Member States should develop a 'Code of Conduct' for advertising based on the principle of equality between men and women.
in writing. - (FI) I voted against Mrs Svensson's report in line with the view of our group.
This I did because, although the report on how marketing and advertising affect equality between women and men contained a lot of good ideas that I wholeheartedly support, including teaching children to use their critical faculties when it comes to the media and teaching people to question sex stereotypes, I thought it went too far in general. The proposals to establish a Code of Conduct at EU level and a monitoring body to which people can complain about sex stereotyping in advertising and marketing represent just the sort of patronising policy that engenders hostility towards the EU.
Marketing and advertising are an important part of communications, and if manufacturers' products are to compete on the market, advertising must obviously use means that catch people's attention. I think that establishing rules for marketing and advertising is something that should be done at national level, however, and criticism of the media and healthy questioning of sex stereotypes begins with education and upbringing.
in writing. - (FR) I am delighted by the adoption of this report, which highlights the role played by marketing and advertising in the emergence and perpetuation of gender stereotypes and proposes a number of avenues for combating these.
The development of awareness actions seems to me, for example, to be a worthwhile measure, particularly with regard to children, who constitute a particularly vulnerable group. Exposure from a very young age to gender stereotyping in the media makes a major contribution to the perpetuation of lifelong inequalities between women and men, hence the importance of developing children's critical faculties with regard to images and the media in general.
I also agree with the notion that marketing and advertising have a major responsibility for the increase in the number of people suffering from eating disorders and should consequently be more careful about the choice of female role models.
However, it is a pity that the proposal aimed at explicitly integrating the fight against gender stereotypes into existing or future codes of practice, giving those working in the sectors concerned responsibility for ensuring the commitments are adhered to, was not upheld by a majority.
in writing. - (DE) I am voting in favour of Mrs Svensson's report on advertising, which continues to be discriminatory.
Despite the measures that have been taken against it, gender stereotyping remains a major issue in society. Advertisements, in particular, tend to perpetuate tired old stereotypes of men and women. Children and young people, especially, identify with characters in advertisements and absorb the clichés they present. This should be prevented, so that the younger generation can deal more practically with the issue of gender equality. In my opinion, specific training programmes on gender equality would be a good place to start and, above all, something must be done about the ubiquitous stereotyping in textbooks.
In summary, it can be said that advertising confronts all citizens in their daily life and it must therefore present good role models. The report paves the way towards achieving the goal that has been set.
in writing. - (FR) In Parliament we have the bad habit of producing own-initiative reports on trivial matters, and on matters that should really be dealt with by subsidiarity. In other words, the EU should avoid meddling in matters that come under the sovereignty of the Member States and that are better settled at national level.
In the state it was voted for by a majority of the Committee on Women's Rights and Gender Equality, the report is unacceptable.
I should point out that of course we are concerned about the gender stereotypes conveyed by some advertising.
Of course we are against the advertising of sexual services, which reinforce stereotypes of women as objects.
Of course we want to protect children against adverts that incite violence and sexism, among other things.
Of course we are aware of the importance of codes of ethics and codes of conduct, but it is not up to the Commission to impose these on the Member States.
Advertising should respect the values dear to us, but it must be able to exist and to play its role in a market economy without being accused of all evils, which is the tenor of this report.
in writing. - (SV) The motion for a resolution contains many different ideas and wishes. However, we would like to emphasise that the European Parliament cannot solve any problems in this area, nor is legislation at EU level the right way to go.
Finally, we think that it is through opinion-forming and debate in the Member States that we can succeed in eradicating advertising for sexual services from the daily newspapers. Threats of boycotts by consumers can force newspapers to refuse such ads and force hotels to become porn-free. However, this necessitates opinion being built up from below. Not through measures at EU level.
After a certain amount of heart-searching, we have voted in favour of the report in its entirety. However, we would like to emphasise that we have done so because we consider that many of the values and demands it contains are essential, but our opinions differ regarding the means to achieve them.
in writing. - I welcome Eva-Britt Svensson's report on how marketing and advertising affect equality between women and men. The global character of modern advertising demands a concerted European effort to encourage advertisers to move away from gender stereotyping. Self-regulatory practices in the UK are already quite rigorous, and I would hope that other Member States would be open to embracing similar measures. I therefore voted in support of the report.
in writing. - (RO) I voted this report because it renders very well the moment of the intervention required to reduce the negative influence of marketing and publicity on equality between men and women, namely: the first years of a child's socialisation.
The formation of stereotypes and prejudices at an early age decisively contributes to gender discrimination, with a direct effect on accentuating inequalities between women and men throughout their entire life.
The information explosion can hardly be prevented among children. A study recently conducted at the beginning of this year, in Romania, shows that the biggest consumers of advertising are children of 6 years old.
I welcome the idea of establishing a specific department for matters related to gender equality within the national mass-media monitoring bodies of Member States, but it is extremely necessary that they have a double role: regular and systematic monitoring of gender images in the mass-media, as well as the coercive monitoring of their information media. In the absence of coerciveness, our initiatives shall prove useless.
I voted in favour of a good report on a crucial issue: advertising and marketing, which have a great deal of power in terms of having a decisive influence on sexist stereotypes.
All of the European institutions should establish mechanisms to ensure that these instruments are used in a positive way to promote the equal treatment of men and women and to convey an image of women that is in line with reality.
It is worth making special mention of the commitment made by all the public authorities to eradicate violence against women and on the role that advertising and marketing should play in this process.
It should be recognised that many professionals are working towards this, but this report highlights the fact that there is still a great deal to be done; we therefore need to establish mechanisms that ensure that these conditions are complied with and that the resources are available to provide an effective response to complaints.
The new European Institute for Gender Equality should have the resources to closely monitor images and language and to eradicate violent images and those that subtly allude to women as objects that can be controlled and owned, and that are therefore susceptible to attack.
in writing. - (SV) Mrs Svensson's report created quite a major headache before the vote. In its original format, the report was full of sweeping generalisations and - in my view - exaggerations. It veered wildly between media and advertising, codes of behaviour and proposed legislation, self-regulation and new agencies.
The report which remained after all the voting, however, was completely different. The worst exaggerations had gone, leaving a quite reasonably expressed problem, that advertising sometimes, but not always, involves caricatures and gender stereotypes. I do not think it is the slightest bit problematic to express concern over the impression children and young girls are given, especially from images of extremely thin women. The report was not entirely free of socialist undertones, but the problem is a real one, not an ideological one. Therefore in the end I voted in favour.
in writing. - (DE) I am voting against this own-initiative report, because it interferes too much with freedom of opinion and smacks of imperious censorship. All matters of legitimacy and ethics in relation to advertising are already regulated at national level. The EU has no place trying to control the diversity of freedom of opinion and freedom in advertising. Fortunately, this is only an own-initiative report.
in writing. - (SK) I voted for the adoption of this resolution.
It is the result of cooperation within the Committee on Women's Rights and Gender Equality and also the result of compromises to give the report wider support. The objective of this report was to use the law to govern all aspects of life, even though it has certain centralised features. On the other hand, however, I am sure that, if Members of the European Parliament are able to intervene to promote and support the common good, then we have a moral duty to do so. We are obliged to ask for a ban on sexist images, which degrade women's dignity. Asking for the young to be guided and directed in relation to the media is also a part of this strategy.
The report also refers to the protection of children, on whom advertising with violent and sexual undertones has a serious impact and creates unrealistic illusions. In all events, we need to be vigilant. No European directive can change the nature of men and women. Before we can demand the elimination of gender stereotypes, we need to have sociologists and psychologists undertake a thorough analysis as to how this will affect future generations.
Analyses by independent experts often go unpublished, since they contradict political views. The laws of nature cannot be changed by a parliamentary resolution. On the contrary, if Parliament wishes to gain respect, it should take more account of the laws of nature.
The report on how marketing and advertising affect equality between women and men is nowhere near being a good one, but opens up several problems, which Parliament would prefer to avoid.
in writing. - (CS) I voted against the report and against the majority of the tabled amendments which are intended, in a planned and unified way, using six comprehensive priority areas, to achieve equality between women and men in advertising and deal with the way in which advertising supports and reinforces certain types of discriminatory stereotype, which have a negative effect on equality between women and men.
I voted against because this report is a serious threat to and, what is more, a dangerous interference in an area in which pronounced individual and different cultures prevail in the various Member States. What is considered embarrassing or unacceptable in one country may be seen as funny or amusing in another. Indeed, an attempt to impose Europe-wide regulation of the presentation of the two genders in advertising would create some kind of homogenised sterile stereotype. This report makes comprehensive proposals for actions going far beyond the competence of the EU. Member States have self-regulating bodies like the Advertising Council, through which the national advertising industries gradually create and adjust acceptable models for advertising activities.
Advertising, in view of its specific national characteristics, is a suitable area for self-regulation, far more sensitively reflecting national cultural traditions, customs and models. These should never be replaced by unified and homogenised outside regulation which might fundamentally damage advertising as a quite legitimate and essential sector of national economies.
This resolution follows an important debate on the cloning of animals for food supply and its possible implications for genetic diversity within livestock populations, food safety, animal health and welfare and the environment. It is clear that there are still many doubts at this juncture and a dearth of studies with clear and precise conclusions on its implications, thereby posing a serious threat to the image of agricultural production in the countries of the European Union.
That is why the European Parliament, following a proposal by the Committee on Agriculture and Rural Development, decided to call on the European Commission to submit proposals prohibiting the cloning of animals for food supply purposes, the farming of cloned animals or their offspring, the placing on the market of meat or dairy products derived from cloned animals or their offspring and the importing of cloned animals or their offspring, and meat or dairy products derived from cloned animals or their offspring.
The proposal appears sound to us at this stage and takes the precautionary principle into account, and we therefore voted in favour.
in writing. - (RO) My vote "in favour” is based on the following doctrinaire and practical grounds. First of all, any type of cloning, either human or animal, infringes the Christian principle and doctrine upon which the doctrine of the European People's Party is based.
From the ethical point of view, there are still controversial matters to be debated and entirely clarified. As regards the practical aspects, we cannot exactly quantify the effects of cloning yet.
Moreover, there is also the issue of the incapacity to control access to and follow-up these products of animal origin once they enter the commercial system. For this reason, I believe that the best decision, at this moment, is to ban animal cloning for food supply.
in writing. - Given the scientific uncertainty and ethical questions involved, I fully support calls for the Commission to bring forward proposals seeking to prohibit the cloning of animals for food supplies.
in writing. - The cloning of animals for food supply, I feel, carries with it various risks both to human health and animal welfare. I am not convinced that embracing this type of technology for consumption purposes is beneficial to European citizens. I therefore voted in favour of calling for a ban on the cloning of animals for food supply.
in writing. - I welcome the debate on animal cloning. I abstained in the final vote on the resolution on cloning of animals for food supply because I have some concerns about an outright ban as proposed in this resolution.
To date concerns have been raised about the animal welfare implications of cloning and they need to be addressed. Food safety issues do not appear to arise.
However, what we need is more accurate and scientific information and advice before taking a decision to ban. That is why I await with interest the Commission's proposals in this area, taking into account the recommendations of EFSA (European Food Safety Authority) and EGE (European Group on Ethics in Science and New Technology).
in writing. - (DE) Only 12 years ago, a new technology, which is apparently associated with high death rates and considerable suffering, stunned the world with the cloning of Dolly the sheep. The commercial sector is already rubbing its hands, dreaming of 'healthy' cloned pork enriched with Omega 3 fatty acids. They claim that this cruelty to animals also benefits the pigs, which are supposedly healthier thanks to cloning. Of course, the breeders benefit too, because their financial losses are reduced.
The whole thing is disturbingly like the many and varied temptations to genetic technology, by which multitudes of farmers have been brought to ruin, because the seed was not re-useable and they could not afford any more. It is also reminiscent of the sudden, unnatural death of entire herds after the animals had eaten genetically modified feedstuffs.
The long-term consequences of radioactive radiation and genetic technology have not yet been ascertained in sufficient detail, and it is impossible to estimate the effects of cloning, let alone cross-breeds. What would happen if a cloned animal is fed genetic feedstuff? What effects would that have on humans? Frankenstein is lurking at the door! That is why I am voting 'no' this time.
in writing. - Cloning animals for food is a topical issue at the moment. Broadly speaking, I am not against cloning in terms of scientific research and animal breeding development. However, in terms of animal welfare and food safety, I am totally opposed to cloned animals entering the food chain.
Research and past experience have proven that cloned animals are more prone to disease and have a reduced life expectancy. Although I do not wish to stand in the way of science, it is clear that we are not yet fully aware of the all the consequences and implications of cloning, both in terms of animal welfare and human consumption.
It is for this reason that clear criteria and controls should be implemented to ensure that cloned animals are prevented from entering the food chain. While I realise that this is a sensitive topic, I believe that we should err on the side of caution. Product quality, animal welfare and environmental concerns should remain our priority in terms of food production.
in writing. - (IT) Mr President, ladies and gentlemen, I am voting in favour of the resolution tabled by Mr Parish on the cloning of animals for food supply. I agree with the reasons for the proposal and the concerns it raises.
It is true that in the past, the more 'revolutionary' innovations have been regarded with suspicion and have generated benefits only in the medium and long term; it is also true that the aim of this resolution could fall into this category. Nevertheless, we need to take into serious consideration the dangers arising from animal cloning for food supply: food safety, the welfare of cloned animals and the genetic and zootechnical diversity of these animals. These aspects are clearly interrelated. I therefore applaud this initiative and remain confident that measures will be adopted to protect both human health, by maintaining the high quality of the food that we eat, as well as animal welfare.
in writing. - (SK) I voted for this resolution. Consumers in EU Member States must be protected against the negative effects on their health which may potentially be caused by products cloned for food purposes. It is the principle of foresight which must be applied appropriately. Parliament emphasises the many advantages of high-quality agriculture which I support.
Despite this, I am surprised by a sad fact: Parliament voted against the cloning of animals, but supports human cloning for research purposes involving experiments on human embryonic stem cells. The Seventh Framework Programme for Research is already financing such projects for the cloning of human beings. We are destroying human life simply for research purposes.
These experiments are also financed from taxpayers' money, even in States where the legislation considers cloning to be a crime. It seems that European legislators are more concerned about the cloning of animals for food supply than protecting man against scientific research.
(The sitting was suspended at 1.10 p.m. and resumed at 3 p.m.)